DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The above claims are indefinite for the following reasons:
1) In claim 1, from which claims 1-16 depend, the term “to contact with a vicinity of a center part of the tray” is unclear in that it is not clear what the term “with a vicinity” is related to. For examination purposes, this term was interpreted as meaning that the contactor and thermocouple arrangement are located at a center part of the tray.
2) In claims 9, 12 and 13, the term “the longitudinal direction” renders the claim indefinite in that there is no clear antecedent basis for this term and it is not clear what component or structure this term is related to.
3) In claim 14, the term “such as” renders the scope of the claim indefinite in that it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2009-236375 A (JP’375) in view of US 2003/0029569 to Natsuhara et al (Natsuhara et al). With respect to claims 1 and 14, the Applicant provided English language translation of JP’375 teaches an infrared baking furnace in the embodiment of the figure for example, including a furnace chamber with an internal space surrounded by a housing (3) which can be tightly sealed, a baking object placement tray  (9) on which an object my be placed and insertable removable through a furnace opening, an infrared heater lamp system (5) configured to heat the tray by infrared radiation, where the furnace wall (3) is configured to radiate the infrared radiation to the tray. JP’375 does not specifically teach a thermocouple with a contactor or sheath of the same material as the tray placed in contact with the tray, where the tray and sheath both absorb infrared rays. Natsuhara et al teaches that at the time the invention was filed, it was known in the furnace art to locate a thermocouple with a covering or sheath, on or in a tray to carry components to be baked, where the thermocouple sheath is of the same material as the tray (see paragraph [0036] for example) to reduce corrosion of the thermocouple where the thermocouple is employed to control temperatures within the furnace. Because improved temperature control and reduced corrosion would also be desirable in the system of JP’375, motivation to employ a coated or covered thermocouple on a tray where the thermocouple cover is the same material as the tray as taught by Natsuhara et al, in the system of JP’375 would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed.
With respect to claim 2, the tray (1,2) of Natsuhara et al is placed on the thermocouple assembly (7).
With respect to claim 3, the lamps (5) of JP’375 are fixed in an air-tight manner to the furnace wall (3).
With respect to claim 4, JP’375 teaches a tray support arm (11) and Natsuhara et al teaches a thermocouple and sheath support arm (6) for placing the thermocouple in contact with a bottom portion of the tray.
With respect to claim 5, the thermocouple sheath and tray of Natsuhara et al may be of a ceramic (see paragraph [0036] for example).
With respect to claim 6, JP’375 employs a plurality of rod shaped lamps (5).
With respect to claims 7, 8, 15 and 16, JP’375 includes a cooling gas nozzle (the lower nozzle 21) under the tray (9) and a gas exhaust port (27).
With respect to claims 9 and 12, while JP’375 does not recite any particular location or number of opening/closing covers, it has been held that motivation to alter either the location or numbers of a component shown by the prior art without any material alteration of the operation of the apparatus as a whole, would have been modifications obvious to one of ordinary skill in the art. See MPEP 2144.04 VI, B and C. In the instant case, motivation to alter the location or numbers of opening/closing covers required by JP’375, to any other equally useful number or location, would have been modifications obvious to one of ordinary skill in the art.
With respect to claims 11 and 13, JP’375 teaches a tray support arm (11) extending horizontally and may be of a material which does not obstruct infrared radiation.

Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims at least because none of the cited or applied prior art show or fairly suggest the recited wall structure and slider combination as recited in the above claim. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of US 2002/0076871 and US 2011/0254208 teaching further examples of prior at baking furnaces employing infrared heating, and US 2020/0326128 (the publication of the instant application) is also cited.









Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243. The examiner can normally be reached Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk